U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [ X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED:March 31, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER:333-126514 BAROSSA COFFEE COMPANY, INC. (Exact name of registrant as specified in its charter) NEVADA 20-2641871 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 650 N. Saddlehill Rd., Salt Lake City, Utah 84103 (Address of principal executive offices) (801) 364-9264 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days.Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesXNo Number of shares outstanding of the Issuer's common stock as of March 31, 2012: 4,734,100 FORWARD-LOOKING STATEMENT NOTICE When used in this report, the words "may," "will," "expect," "anticipate,""continue," "estimate," "project," "intend," and similar expressions are intended to identify forward-looking statements regarding events, conditions, and financial trends that may affect the Company's future plan of operations, business strategy, operating results, and financial position. Persons reviewing this report are cautioned that any forward-looking statements are not guarantees of future performance and are subject to risks and uncertainties and that actual results may differ materially from those included within the forward-looking statements as a result of various factors. Such factors include general economic factors and conditions that may directly or indirectly impact the Company's financial condition or results of operations. Readers are cautioned not to place undue reliance on these forward-looking statements that speak only as of the date the statement was made. PART I - FINANCIAL INFORMATION Item 1.Financial Statements BAROSSA COFFEE COMPANY, INC. [A Development Stage Company] CONTENTS PAGE —Condensed Balance Sheets,March 31, 2012 (Unaudited) and June 30, 2011 1 —Unaudited Condensed Statements of Operations, or the three and nine months ended March 31, 2012 and 2011 and from inception on March 24, 2005through March 31, 2012 2 —Unaudited Condensed Statements of Cash Flows, for the nine months ended March 31, 2012 and 2011 and from inception on March 24, 2005 through March 31, 2012 3 —Notes to Unaudited Condensed Financial Statements 5-6 1 BAROSSA COFFEE COMPANY, INC. [A Development Stage Company] CONDENSED BALANCE SHEETS March 31, June 30, (Unaudited) ASSETS Current Assets Cash $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities Accounts Payable $ $ Total Current Liabilities Stockholders' Equity (Deficit) Preferred stock, $.001 par value, 1,000,000 shares authorized, no shares issued and outstanding - - Common stock, $.001 par value, 50,000,000 shares authorized, 4,734,100 shares issued and outstanding Capital in excess of par value (Deficit) accumulated during the development stage ) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 2 BAROSSA COFFEE COMPANY, INC. [A Development Stage Company] UNAUDITED CONDENSED STATEMENTS OF OPERATIONS For the Three Months EndedMarch 31, For the Nine Months Ended March 31, From Inception on March 24, 2005 Through March 31, REVENUE: $
